Exhibit 10.28 EXECUTION VERSION Portions of this exhibit marked [*] are requested to be treated confidentially. AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this  Agreement ), dated as of August 2, 2012 (the  Restatement Date ) by and among MIDCAP FUNDING III, LLC , a Delaware limited liability company, with an office located at 7255 Woodmont Avenue, Suite 200, Bethesda, Maryland 20814 ( MidCap ), as administrative agent ( Agent ), the Lenders listed on Schedule 1 hereto and otherwise party hereto from time to time (each a  Lender , and collectively the  Lenders ), and FURIEX PHARMACEUTICALS, INC ., a Delaware corporation, APBI HOLDINGS, LLC , a North Carolina limited liability company, DEVELOPMENT PARTNERS, LLC , a Delaware limited liability company, and GENUPRO, INC. , a North Carolina corporation (either individually or collectively as the context may require, the  Borrower ), provides the terms on which Lenders agree to lend to Borrower and Borrower shall repay Lenders. RECITALS MidCap, the Borrower and the Lenders party thereto (the  Existing Lenders ) are party to that certain Loan and Security Agreement, dated as of August 18, 2011 (the  Original Closing Date ) by and among MidCap, as Agent (the  Existing Agent ), Borrower and the Existing Lenders (as amended, restated, supplemented or otherwise modified from time to time, the  Existing Loan Agreement ) and the Existing Agent, the Borrower and the Existing Lenders wish to amend and restate the Existing Loan Agreement in its entirety with this Agreement, it being their intention that this Amended and Restated Loan Agreement and the execution and the delivery of the promissory notes and other documents or agreements executed in connection herewith shall not be a novation of the 'Term Loan' or 'Term Loans' (as such terms are defined in the Existing Loan Agreement and as used herein, collectively, the  Existing Term Loan ) and 'Obligations' (as defined in the Existing Loan Agreement and as used herein, including, without limitation, the Existing Term Loan, collectively, the  Existing Obligations ) of the Borrower or any Loan Party pursuant to the Existing Loan Agreement and the 'Loan Documents' (as such terms are defined in the Existing Loan Agreement and as used herein, the  Existing Loan Documents ), but shall merely restate and, where applicable, amend or modify the terms of such Existing Obligations, so that the Obligations (as hereinafter defined) represent, among other things, the amendment, restatement, renewal, extension and modification of the Existing Obligations and the Loan Documents (as hereinafter defined) shall restructure, restate, renew, extend, amend and modify the Existing Loan Agreement and the other Existing Loan Documents executed in connection therewith. In consideration of the premises and the covenants and agreements contained herein, the parties hereto agree as follows: 1. ACCOUNTING AND OTHER TERMS Accounting terms not defined in this Agreement shall be construed in accordance with GAAP. Calculations and determinations must be made in accordance with GAAP. Capitalized terms not otherwise defined in this Agreement shall have the meanings set forth in Section14. All other terms contained in this Agreement, unless otherwise indicated, shall have the meaning provided by the Code to the extent such terms are defined therein. 2. LOAN AND TERMS OF PAYMENT Promise to Pay . Borrower hereby unconditionally promises to pay to each Lender in accordance with its respective Pro Rata Share, the outstanding principal amount of all Credit Extensions made by the Lenders, and accrued and unpaid interest thereon, and any other amounts due hereunder as and when due in accordance with this Agreement. Term Loans . (a) Availability . Subject to the terms and conditions of this Agreement, the Lenders agree, severally and not jointly, to make a term loan to Borrower in an aggregate amount up to FORTY MILLION AND NO/100 Dollars ($40,000,000.00) according to each Lender's Term Loan Commitment as set forth on Schedule 1 hereto (the  Term Loan ), which shall be funded as follows: (i) $30,000,000 of the Term Loan shall be funded on the Restatement Date and shall be comprised of (A) $[*] from [*] (representing all of its Term Loan Commitment as of the Restatement Date), (B) $[*] from [*] (representing all of its Term Loan Commitment as of the Restatement Date) and (C) $[*] from [*] (representing a portion of its Term Loan Commitment as of the Restatement Date) (the  Initial Funding ) and (ii) $[*] of the Term Loan shall be funded on August 20, 2012 by [*] (representing the remaining portion of its Term Loan Commitment) (such August 20, 2012 funding, the  Subsequent Funding ). For the avoidance of doubt, the Initial Funding and the Subsequent Funding shall constitute one Term Loan. After repayment, the Term Loan may not be re-borrowed. As of the Restatement Date, $9,729,729.72 of the Existing Term Loan outstanding under the Existing Loan Agreement shall constitute part of the Term Loan funded pursuant to the Initial Funding under this Agreement and shall constitute a portion of the Obligations. On the Restatement Date, the Existing Term Loan shall be deemed assigned by the Existing Lenders to the Lenders hereunder as of the Restatement Date in accordance with each Lender's Pro Rata Share and in accordance with (i) Term Loan Commitment allocations as set forth on Schedule 1 hereto and (ii) Section 12.15. (b) Interest Payments and Repayment . Commencing on the first (1 st ) Payment Date following the Restatement Date and continuing on the Payment Date of each successive month thereafter through and including the Maturity Date, Borrower shall make monthly payments of interest to each Lender in accordance with its respective Pro Rata Share, in arrears, and calculated as set forth in Section 2.3. Commencing on the Amortization Date, and continuing on the Payment Date of each successive month thereafter through and including the Maturity Date, Borrower shall make consecutive monthly payments of principal to each Lender in accordance with its respective Pro Rata Share, as calculated by Agent based upon: (i) the amount of such Lender's Term Loans, (ii) the effective rate of interest, as determined in Section2.3, and (iii) a straight-line amortization schedule for each Credit Extension beginning on the Amortization Date and ending on the Maturity Date. All unpaid principal and accrued interest with respect to the Term Loans is due and payable in full on the Maturity Date. The Term Loans may be prepaid only in accordance with Sections 2.2(c) and 2.2(d). (c) Mandatory Prepayments . If the Term Loan is accelerated following the occurrence of an Event of Default, Borrower shall immediately pay to each Lender in accordance with its respective Pro Rata Share, an amount equal to the sum of: (i) all outstanding principal of the Term Loan and all other Obligations, and all accrued and unpaid interest thereon, plus (ii) the Final Payment, plus (iii) the Prepayment Fee, plus (iv) all other sums that shall have become due and payable, including Lenders' Expenses. (d) Permitted Prepayment of Loans . Borrower shall have the option to prepay all, but not less than all, of the Term Loan advanced by the Lenders under this Agreement; provided, however , that Borrower (i)provides written notice to Agent of its election to prepay the Term Loan at least ten (10) days prior to such prepayment, and (ii)pays to each Lender in accordance with its respective Pro Rata Share, on the date of such prepayment, an amount equal to the sum of: (A)all outstanding principal of the Term Loan and all other Obligations, and all accrued interest thereon, plus (B) the Final Payment, plus (C) the Prepayment Fee, plus (D) all other sums that shall have become due and payable, including Lenders' Expenses. Payment of Interest on the Credit Extensions . (a) Computation of Interest . Interest on the Credit Extensions and all fees payable hereunder shall be computed on the basis of a 360-day year and the actual number of days elapsed in the period during which such interest accrues. In computing interest on any Credit Extension, the date of the making of such Credit Extension shall be included and the date of payment shall be excluded; provided, however , that if any Credit Extension is repaid on the same day on which it is made, such day shall be included in computing interest on such Credit Extension. (b) Interest Rate Determination . Subject to the provisions of Section 2.3(c) below, the Term Loan shall bear interest at a fixed rate on the outstanding principal amount thereof from the Funding Date for the Term Loan until paid in full at a rate per annum equal to ten percent (10%). [*] Confidential treatment requested; certain information omitted and filed separately with the SEC. 2 (c) Default Rate . Upon the occurrence and during the continuance of an Event of Default, at the election of the Agent or Required Lenders, Obligations shall bear interest at a rate per annum that is four percent (4.0%) above the rate that is otherwise applicable thereto (the  Default Rate ). Any such election to apply the Default Rate by Agent or Required Lenders may, in Agent's or Required Lenders' sole discretion, become effective retroactively as of the date of such Event of Default having occurred. Payment or acceptance of the increased interest rate provided in this Section2.3(c) is not a permitted alternative to timely payment and shall not constitute a waiver of any Event of Default or otherwise prejudice or limit any rights or remedies of Agent or Lenders. (d) Debit of Accounts . Any Lender may debit any of Borrower's Deposit Accounts, including the Designated Deposit Account, for principal and interest payments when due or any other amounts Borrower owes the Lenders under the Loan Documents when due. These debits shall not constitute a set-off. (e) Payments . Payments of principal and/or interest received after 12:00 Noon Eastern Time are considered received at the opening of business on the next Business Day. When a payment is due on a day that is not a Business Day, the payment is due the next Business Day and additional fees or interest, as applicable, shall continue to accrue until paid. All payments to be made by Borrower hereunder or under any other Loan Document, including payments of principal and interest made hereunder and pursuant to any other Loan Document, and all fees, expenses, indemnities and reimbursements, shall be made without set-off, recoupment or counterclaim, in lawful money of the United States and in immediately available funds. All payments required under this Agreement are to be made directly to Agent unless otherwise directed by Agent in writing. (f) Maximum Lawful Rate . In no event shall the interest charged hereunder, with respect to the Term Loan and corresponding promissory notes (if any) or any other obligations of Borrower under any of the Loan Documents exceed the maximum amount permitted under the Laws of the State of Maryland. Notwithstanding anything to the contrary herein or elsewhere, if at any time the rate of interest payable hereunder or under any promissory note or other Loan Document (the  Stated Rate ) would exceed the highest rate of interest permitted under any applicable Law to be charged (the  Maximum Lawful Rate ), then for so long as the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall be equal to the Maximum Lawful Rate; provided, however , that if at any time thereafter the Stated Rate is less than the Maximum Lawful Rate, Borrower shall, to the extent permitted by Law, continue to pay interest at the Maximum Lawful Rate until such time as the total interest received is equal to the total interest which would have been received had the Stated Rate been (but for the operation of this provision) the interest rate payable. Thereafter, the interest rate payable shall be the Stated Rate unless and until the Stated Rate again would exceed the Maximum Lawful Rate, in which event this provision shall again apply. In no event shall the total interest received by any Lender exceed the amount which it could lawfully have received, had the interest been calculated for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the prior sentence, any Lender has received interest hereunder in excess of the Maximum Lawful Rate, then such excess amount shall be applied to the reduction of the principal balance of such Lender's Term Loan or to other amounts (other than interest) payable hereunder, and if no such principal or other amounts are then outstanding, such excess or part thereof remaining shall be paid to Borrower. In computing interest payable with reference to the Maximum Lawful Rate applicable to any Lender, such interest shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by the number of days in the year in which such calculation is made. Fees and Expenses . Borrower shall pay the following fees and expenses: (a) Fees under Fee Letter . The fees payable by Borrower pursuant to the Fee Letter to the persons identified therein; (b) Final Payment . The Final Payment, when due under Section 2.2(c) or 2.2(d), or otherwise on the Maturity Date, to each Lender, in accordance with its respective Pro Rata Share; (c) Prepayment Fee . The Prepayment Fee, if and when due under Section 2.2(c) or 2.2(d), to each Lender, in accordance with its respective Pro Rata Share immediately prior to application of the corresponding prepayment; and (d) Lenders' Expenses . All of Lenders' Expenses incurred through and after the Restatement Date, when due (and in the absence of any other due date specified herein, such Lenders' Expenses shall be due upon demand). 3 Additional Costs . If any new Law or regulation increases a Lender's costs or reduces its income for the Term Loan, Borrower shall pay the increase in cost or reduction in income or additional expense; provided, however , that Borrower shall not be liable for any amount attributable to any period before one hundred eighty (180) days prior to the date such Lender notifies Borrower of such increased costs. Each Lender agrees that it shall allocate any increased costs among its customers similarly affected in good faith and in a manner consistent with such Lender's customary practice. Payments and Taxes . Any and all payments made by Borrower under this Agreement or any other Loan Document shall be made free and clear of and without deduction for any and all present or future taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or other charges imposed by any governmental authority (including any interest, additions to tax or penalties applicable thereto) other than any taxes imposed on or measured by any Lender's overall net income and franchise taxes imposed on it (in lieu of net income taxes), by a jurisdiction (or any political subdivision thereof) as a result of any Lender being organized or resident, conducting business (other than a business deemed to arise from such Lender having executed, delivered or performed its obligations or received a payment under, or enforced, or otherwise with respect to, this Agreement or any other Loan Document) or having its principal office in such jurisdiction ( Indemnified Taxes ). If any Indemnified Taxes shall be required by Law to be withheld or deducted from or in respect of any sum payable under this Agreement or any other Loan Document to any Lender, (a) an additional amount shall be payable as may be necessary so that, after making all required withholdings or deductions (including withholdings or deductions applicable to additional sums payable under this Section) such Lender receives an amount equal to the sum it would have received had no such withholdings or deductions been made, (b) Borrower shall make such withholdings or deductions, (c) Borrower shall pay the full amount withheld or deducted to the relevant taxing authority or other authority in accordance with applicable Law, and (d) Borrower shall deliver to such Lender evidence of such payment. Borrower's obligation hereunder shall survive the termination of this Agreement. Secured Promissory Notes . The Term Loan shall be evidenced by one or more Secured Promissory Note(s) in substantially the form attached as Exhibit D hereto (or an amended and restated version thereto in form and substance satisfactory to Agent) (each a  Secured Promissory Note ), and shall be repayable as set forth herein. Borrower irrevocably authorizes each Lender to make or cause to be made, on or about the Funding Date of the Term Loan or at the time of receipt of any payment of principal on such Lender's Secured Promissory Note, an appropriate notation on such Lender's Secured Promissory Note Record reflecting the making of such Term Loan or (as the case may be) the receipt of such payment. The outstanding amount of the Term Loan set forth on such Lender's Secured Promissory Note Record shall be prima facie evidence of the principal amount thereof owing and unpaid to such Lender, but the failure to record, or any error in so recording, any such amount on such Lender's Secured Promissory Note Record shall not limit or otherwise affect the obligations of Borrower hereunder or under any Secured Promissory Note to make payments of principal of or interest on any Secured Promissory Note when due. Upon receipt of an affidavit of an officer of a Lender as to the loss, theft, destruction, or mutilation of its Secured Promissory Note, Borrower shall issue, in lieu thereof, a replacement Secured Promissory Note in the same principal amount thereof and of like tenor. 3. CONDITIONS OF LOANS Conditions Precedent to the Making of the Initial Funding . Each Lender's obligation to fund its Term Loan Commitment is subject to the condition precedent that Agent shall consent to or shall have received, in form and substance satisfactory to Agent and Lenders, such documents, and completion of such other matters, as Agent may reasonably deem necessary or appropriate, including, without limitation: (a)duly executed original signatures to this Agreement, the Global Reaffirmation Agreement, the Fee Letter and the other Loan Documents to which Borrower is a party; (b)duly executed original Secured Promissory Notes in favor of each Lender with a face amount equal to such Lender's Term Loan Commitment; (c)the formation documents of Borrower certified by the Secretary of State of the state of organization of Borrower as of a date no earlier than thirty (30) days prior to the Restatement Date; 4 (d)good standing certificates dated as of a date no earlier than thirty (30) days prior to the Restatement Date from each Borrower's state of organization and each state in which the nature of Borrower's business requires it to be qualified to transact business; (e)a duly executed original Secretary's Certificate dated as of the Restatement Date which includes copies of the completed Borrowing Resolutions for Borrower; (f) certified copies, dated as of a recent date, of financing statement searches, as Agent shall request, accompanied by written evidence (including any UCC termination statements) that the Liens indicated in any such financing statements either constitute Permitted Liens or have been or, in connection with the funding of the Term Loan, will be terminated or released; (g)a legal opinion of Borrower's counsel dated as of the Restatement Date together with the duly executed original signatures thereto; (h)evidence satisfactory to Agent that the insurance policies required by Section 6.5 hereof are in full force and effect, together with appropriate evidence showing loss payable and/or additional insured clauses or endorsements in favor of Agent, for the ratable benefit of Lenders; (i) payment of the fees due and owing under the Fee Letter and the Lenders' Expenses described in Section 2.4(d); (j) timely receipt by the Agent of an executed disbursement letter; (k)the representations and warranties in Section 5 shall be true, correct and complete in all respects on the Restatement Date; provided, however , that those representations and warranties expressly referring to a specific date shall be true, accurate and complete in all respects as of such date, and no Default or Event of Default shall have occurred and be continuing or result from the making of the Term Loan. The making of the Term Loan shall constitute Borrower's representation, warranty and confirmation that the conditions set forth in this clause (m) have been satisfied; and; (l) in such Lender's sole discretion, there has not been any Material Adverse Change or any material impairment in the general affairs, management, results of operation, financial condition or the prospect of repayment of the Obligations, or any material adverse deviation by Borrower from the most recent business plan of Borrower presented to and accepted by Agent. Conditions to Subsequent Funding . [*](or its assignee's) obligation to make the Subsequent Funding is subject to the following conditions: (a)The Initial Funding conditions shall have been satisfied and the Initial Funding shall have been made; (b)the representations and warranties in Section 5 shall be true, correct and complete in all material respects on the Restatement Date; provided, however , that such materiality qualifier shall not be applicable to any representations and warranties that already are qualified or modified by materiality in the text thereof; and provided, further that those representations and warranties expressly referring to a specific date shall be true, accurate and complete in all material respects as of such date, and no Default or Event of Default shall have occurred and be continuing or result from the making of the Subsequent Funding. The making of the Subsequent Funding shall constitute Borrower's representation, warranty and confirmation that the conditions set forth in this clause (b) have been satisfied; and (c)in such Lender's sole discretion, there has not been any Material Adverse Change or any material impairment in the general affairs, management, results of operation, financial condition or the prospect of repayment of the Obligations, or any material adverse deviation by Borrower from the most recent business plan of Borrower presented to and accepted by Agent. [*] Confidential treatment requested; certain information omitted and filed separately with the SEC. 5 Covenant to Deliver . Borrower agrees to deliver to Agent each item required to be delivered to Agent under this Agreement as a condition precedent to any Credit Extension. Borrower expressly agrees that a Credit Extension made prior to the receipt by Agent of any such item shall not constitute a waiver by the Lenders of Borrower's obligation to deliver such item, and any such Credit Extension in the absence of a required item shall be made in Agent's sole discretion. 4. CREATION OF SECURITY INTEREST Grant of Security Interest . Borrower hereby grants to Agent, for the ratable benefit of the Lenders, to secure the payment and performance in full of all of the Obligations, a continuing security interest in, and pledges to Agent, for the ratable benefit of the Lenders, the Collateral, wherever located, whether now owned or hereafter acquired or arising, and all proceeds and products thereof. Borrower represents, warrants, and covenants that the security interest granted herein is and shall at all times continue to be a first priority perfected security interest in the Collateral, subject only to Permitted Liens that may have priority by operation of applicable Law. If Borrower shall acquire a commercial tort claim (as defined in the Code), Borrower shall promptly notify Agent in a writing signed by Borrower of the general details thereof (and further details as may be reasonably required by Agent) and grant to Agent, for the ratable benefit of the Lenders, in such writing a security interest therein and in the proceeds thereof, all upon the terms of this Agreement, with such writing to be in form and substance reasonably satisfactory to Agent. Authorization to File Financing Statements . Borrower hereby authorizes Agent to file financing statements, without notice to Borrower, with all appropriate jurisdictions to perfect or protect Agent's and each Lender's interest or rights hereunder, including a notice that any disposition of the Collateral not permitted hereunder, by either Borrower or any other Person, shall be deemed to violate the rights of Agent and the Lenders under the Code. 5. REPRESENTATIONS AND WARRANTIES Borrower represents and warrants as follows at all times unless expressly provided below: Due Organization, Authorization: Power and Authority . (a) Borrower and each of its Subsidiaries are duly existing and in good standing, as Registered Organizations in their respective jurisdictions of formation and are qualified and licensed to do business and are in good standing in any jurisdiction in which the conduct of their business or their ownership of property requires that they be qualified except where the failure to be so qualified could not reasonably be expected to result in a Material Adverse Change. Borrower represents and warrants that (i) Borrower's exact legal name is that indicated on Schedule 5.1 and on the signature page hereof; (ii)Borrower is an organization of the type and is organized in the jurisdiction set forth on Schedule 5.1 ; (iii) Schedule 5.1 accurately sets forth Borrower's organizational identification number or accurately states that Borrower has none; (iv) Schedule 5.1 accurately sets forth Borrower's place of business, or, if more than one, its chief executive office as well as Borrower's mailing address (if different than its chief executive office); and (v)Borrower has not, in the past five (5) years, changed its jurisdiction of formation, organizational structure or type, or any organizational number assigned by its jurisdiction. Further, in connection with the Existing Loan Agreement, Borrower delivered to Agent a completed Perfection Certificate signed by Borrower (the  Perfection Certificate ). All information set forth on the Perfection Certificate pertaining to Borrower and each of its Subsidiaries is accurate and complete as of the Restatement Date other than with respect to changes that are reflected in the Schedules attached to this Agreement (it being understood and agreed that Borrower may from time to time update certain information in the Perfection Certificate after the Restatement Date, to the extent permitted by one or more specific provisions in this Agreement). (b) The execution, delivery and performance by Borrower of the Loan Documents to which it is a party have been duly authorized, and do not (i) conflict with any of Borrower's Operating Documents; (ii) contravene, conflict with, constitute a default under or violate any material Requirement of Law; (iii) contravene, conflict or violate any applicable order, writ, judgment, injunction, decree, determination or award of any Governmental Authority by which Borrower or any of its Subsidiaries or any of their property or assets may be bound or affected; (iv) require any action by, filing, registration, or qualification with, or Governmental Approval from, any Governmental Authority (except such Governmental Approvals which have already been obtained and are in full force and effect); or (v) constitute an event of default under any material agreement by which Borrower or any of its Subsidiaries or their respective properties is bound. Borrower is not in default under any agreement to which it is a party or by which it is bound in which the default could reasonably be expected to have a Material Adverse Change. 6 Collateral . (a) Collateral Accounts. Borrower has good title to, has rights in, and has the power to grant a security interest in and transfer each item of the Collateral upon which it purports to grant a Lien hereunder, free and clear of any and all Liens, except Permitted Liens. Borrower has no Deposit Accounts, Securities Accounts, Commodity Accounts or other investment accounts other than the Collateral Accounts with the banks and/or financial institutions listed on Schedule 5.2(a) , for which Borrower has given Agent notice and taken such actions as are necessary to grant to Agent, for the ratable benefit of Lenders, a perfected security interest therein. (b) Accounts. The Accounts are bona fide, existing obligations of the Account Debtors. (c) Inventory. All Sale Inventory is in all material respects of good and marketable quality, free from material defects. All Development Inventory manufactured for use in and/or used in clinical trials has been synthesized in accordance with current 'Good Manufacturing Practices' making it suitable for use in humans. (d)
